Exhibit 10.2

 

[TRANSLATION FROM HEBREW]

 

STATE OF ISRAEL

 

 

MINISTRY OF ENERGY AND WATER RESOURCES

 

Oil and Gas

30 April 2012

Oil ___385__2012

 

Mr Richard Rinberg

Zion Oil & Gas, Inc

 

 

 

Re:Extension of Validity of Asher – Menashe License /334



Your letter dated 23 February 2012

 

In view of your request I extend the validity of the license until 9 June 2013.
During the extension period your company shall perform the following work
program:

 



1.Until 15 May, 2012 present a contract with a drilling contractor for re-entry
to Elijah-3 wellbore to perform a VSP.

2.Until 1 July, 2012 summarize the geological results in the Jurassic section of
the Elijah-3 wellbore and submit the report to the Commissioner.

3.Until 1 September, 2012 re-process the seismic line 2312-WH, and update the
structural maps.

4.Until 1 September, 2012 prepare and process the VSP survey.

5.Until 1 October, 2012 final report on all activities in the license and
recommendations for future plan.

6.Until 1 October, 2012 present a drilling contract with a drilling contractor
for another drilling.

7.Until 1 October 1, 2013 begin drilling.



 

Sincerely

 

Alexander Varshavsky

Commissioner of Petroleum Affairs



 

 

